DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12 August 2021 has been entered.
Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al. (US 6,288,216) in view of Ngapo et al. (“Capillary gel electrophoresis versus SDS PAGE of exudate from fresh pork” in Meat Science, 53 (1999), pp. 145-148).
Regarding claims 1, 2, 4-9, 11-14, Hultin et al. disclose a process for recovering protein  from an animal muscle source of protein and the resulting protein composition wherein the process comprises the steps of: (a) mixing a particulate form of the animal tissue with an acidic aqueous liquid having a pH between about 2.5 and 3.5 to produce a protein rich solution; and (b) raising the pH of the recovered supernatant (wherein the supernatant comprises solubilized myofibrillar and sarcoplasmic proteins – see C3/L44-63) to between about 5.0 and about 5.5 to recover a protein product containing myofibrillar proteins and a significant proportion of the sarcoplasmic protein of the original muscle tissue proteins (Abstract, Figure 4, C1/L11-13, C3/L44-C4/L9, C4/L21-46).  Hultin et al. disclose an optional, preliminary step of homogenizing the animal muscle (i.e. no need for a homogenization step -C4/L66-C5/L2).
While Hultin et al. disclose a process for recovering protein from a muscle source, the reference is silent with respect to purge. 

Hultin et al. and Ngapo et al. are combinable because they are concerned with the same field of endeavor, namely, proteins from animal meat.  Given Hultin et al. teach a process of recovering protein from an animal muscle source of protein, since Ngapo et al. teach an animal muscle source of protein, i.e. purge, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the method of Hultin et al. to a quantity of purge comprising sarcoplasmic and myofibrillar proteins to recover the proteins.
Given Hultin et al. disclose recovery of a protein product containing myofibrillar proteins and a significant proportion of the sarcoplasmic protein of the original muscle proteins from a low  value meat product, since Hultin et al. disclose a recovery process substantially similar to that presently claimed, one of ordinary skill in the art would be motivated to try using similar low value meat sources for the process, including exudate, as taught by Ngapo, and would expect yields as presently claimed.
Regarding claims 3 and 10, modified Hultin et al. disclose all of the claim limitations as set forth above.  While Hultin et al. disclose that suitable animal protein sources or animal muscle tissue include fish, chicken, beef or lamb (C8/L49-54), the reference is silent with respect to pork.  However, absent evidence to the contrary, given Hultin et al. disclose a process directed to isolating a protein component of animal muscle tissue generally, it would have been obvious to one of ordinary skill in the art to have used any animal protein source, including pork, and arrive at the present invention.     

Response to Amendment
The Declarations under 37 CFR 1.132 filed 12 August 2021 are insufficient to overcome the rejection of claims 1-14 based on Hultin et al. (US 6,288,216) and Ngapo et al. (“Capillary gel electrophoresis versus SDS PAGE of exudate from fresh pork” in Meat Science, 53 (1999), pp. 145-148) as set forth in the last Office action.
Declaration under 37 C.F.R. §1.132 of John Michael Gonzalez, Ph.D.-
	Declarant does “not believe the invention is obvious in light of the cited references” (paragraph 8).  Declarant explains Hultin uses whole muscle and animal muscle particulate and not purge, “a fundamentally different starting composition than purge.”  Moreover, Declarant submit “[d]ata from Kelleher Declaration II showed significant differences in amounts of myofibrillar proteins between solid meat and purge” (paragraph 9). 
	The claimed invention (claims 1 and 8) do not require a composition with a specific amount of myofibrillar protein.  Here, the Examiner acknowledges the deficiencies of Hultin et al; specifically the reference does not disclose forming a sarcoplasmic rich protein from purge but rather disclose using a particulate solution of meat. The Examiner applies Ngapo et al. to teach pork purge, which is extracted from pork meat ,comprises sarcoplasmic and myofibrillar proteins.   
	Declarant submits “I believe that myofibrillar proteins are primarily responsible for the functionality of the muscle and so, prior to the invention, I would have expected that purge would not act the same as muscle/particulate, especially with respect to solubilization and precipitation, as claimed, and functionality of the end product” (paragraph 9).
	The disclosure of Hultin et al. recognizes sarcoplasmic proteins are water-soluble (C3/L44-63).  The process of Hultin et al. was designed capture the water-soluble sarcoplasmic 
	Hultin et al. disclose a process of recovering myofibrillar, cytoskeletal and sarcoplasmic protein from a protein-rich supernatant by adjusting the supernatant to a pH of about 5.0 to about 5.5 (C6/L20-25).  Hultin et al. teach the sarcoplasmic protein are not recovered if the supernatant is not first adjusted to a low pH condition (C6/L27-29).  Hultin et al. clearly disclose how water-soluble sarcoplasmic proteins can be recovered. 
	Declarant find “Hultin teaches away from using a non-particulate liquid such as purge.”  Declarant explain “since the starting materials are different, Hultin performs several steps not needed for purge.”  For example, Hultin must perform a homogenizing step” (paragraph 10).
First, Hultin et al. disclose an optional, not required, preliminary step of homogenizing the animal muscle (i.e. no need for a homogenization step -C4/L66-C5/L2).  While Hultin may not contemplate the use of purge in the disclosed process, Ngapo et al. provides the notion that other meat protein sources comprising sarcoplasmic proteins are known. 
	Declarant notes “the amount of myofibrillar and sarcoplasmic proteins of the Hultin end product are very different as compared to the end product of the claimed invention” (paragraph 11).  Applicants submit “[i]t is not as simple as applying a known process to a different protein product, but rather the claimed invention is about applying a methodology to starting material that was believed not to be able to undergo the solubilization and precipitation at all and have a yield” (paragraph 11).  
	Note, the claimed invention does not require a specific amount and or distribution of proteins.  The claimed invention only requires obtaining a sarcoplasmic protein rich composition 
	Declarant also finds “based on the differences in the composition of the starting material, I would expect that the functionality of the end product also be very different” (paragraph 12).
	Here, the functionality of the product is not claimed.  Regardless, the person of ordinary skill in the art would appreciate the functionality of a protein composition will vary based on several factors, including the distribution of specific proteins within the composition.   
	Declarant submit “I would not read Ngapo and conclude that purge has myofibrillar protein” because “Ngapo did not analyze the proteins to determine what the proteins were” (paragraph 13).  
	Here, Ngapo et al. clearly disclose an initial identification of myosin, a myofibrillar protein (p. 147/Table 1).    
	Declarant submits “[b]efore the invention, I thought a significant amount of myofibrillar protein had to be present in order for precipitation to occur after solubilization because the myofibrillar protein binds to sarcoplasmic protein” (paragraph 14).
	While this one theory advanced by Hultin et al., the reference also suggest the improved protein recover may be due to molecular changes in the sarcoplasmic protein making them insoluble at the precipitation pH (C6/L42-51).
	Declarants notes several references that show little or no myofibrillar protein was present in purge (paragraph 15).

	Declarant submit “I would not have had a reasonable expectation of success that the claimed invention would work based on Hultin and Ngapo” because “prior to the invention as show by the references described above, sarcoplasmic protein were thought to be soluble without significant amounts of myofibrillar proteins present and therefore would not have precipitated” (paragraph 17).
	The fact that sarcoplasmic protein is “thought to be soluble” is not disputed.  In fact, Hultin et al. discloses sarcoplasmic proteins are known to be water-soluble.  Hultin et al. also disclose how the water-soluble protein is precipitated.
Declaration under 37 C.F.R. §1.132 of Stephen D. Kelleher-
	Declarant provides data to show that purge is comprised of sarcoplasmic protein and minimal myofibrillar protein (paragraphs 8 and 9).
	The Examiner does not dispute the results presented by Declarant, Stephen D. Kelleher.  In fact, the Examiner acknowledges the differences in the rejection under 35 U.S.C. 103 set forth above.  Hultin et al. does not teach against the use of purge nor requires a given ratio of myofibrillar protein to sarcoplasmic protein to enable recovery of the sarcoplasmic protein from a given substrate. 
	Declarant also provides data to show that the cook yield of solid turkey meat and turkey purge are almost the same (paragraph 10). 
see for example, US Patent No. 5,232,723).    
	
Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive. 
See response to Amendments set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759